DETAILED ACTION
It is noted that this application is being filed Pro Se (without the assistance of a patent attorney or agent). Pro Se Assistance is a current pilot program at the USPTO which offers customer service to Applicants filing patent applications without legal representation. While an Applicant may prosecute the application and file papers in their application, lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicants are advised to secure the services of a registered patent attorney or agent to draft and prosecute a patent application, since the value of a patent is largely dependent upon skilled preparation and prosecution. USPTO employees (including Pro Se Assistance and the examiner of record) cannot give legal advice. The Office cannot aid in selecting an attorney or agent. A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/. Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop:
OED, Director of the U.S. Patent and Trademark Office 
P.O. Box 1450Alexandria, VA 22313-1450. 

To assist Applicants in making informed decisions, Pro Se Assistance can provide assistance in helping Applicants navigate www.uspto.gov and the Manual of Patent Examining Procedure (MPEP) to locate publically available educational resources.

The USPTO recognizes that Applicant is representing him or herself before the USPTO as a “Pro Se Inventor.” Applicant is encouraged to speak directly to the Examiner whose contact information will be given at the end of this office action for any help or assistance needed during prosecution of the application. Applicant is also encouraged to visit: 
https://www.uspto.gov/patents/basics
for information on the proper contents and procedures in filing a patent application. 

	
	
[TextBox: The below sections deal with clarity issues regarding the claims, specification, and/or drawings. ]
	
This application is informal as outlined in the sections below. A complete examination could not be performed due to these informalities. However, in the interest of providing as complete an examination as possible given the examiner’s best interpretation of the specification and claims, the invention has been searched based on the drawings. However, as outlined below, the drawings and revised specification and abstract cannot be entered into the application because they were filed after Applicant was given a filing date. 

New Matter
The drawings, specification, and abstract filed on 8/12/2019 are objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure. Upon filing of the specification on 7/24/2019, Applicant was given the filing date of 7/24/2019. 
Drawings were not filed on or before 7/24/2019. Thus the drawings filed on 8/12/2019 are impermissible new matter. 
The specification and abstract filed on 8/12/2019 also contain subject matter that was not disclosed in the application on the filing date of 7/24/2019. Specifically the abstract of 8/12/2019 recites a sliding panel and harness attached to a pad. This is considered new matter. 
35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  
Applicant is required to cancel the new matter in the reply to this Office Action.

Drawings
In the interest of giving Applicant a complete examination as possible, the drawings have been reviewed for compliance with examination procedure. 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 1, 2, 3, and 4 (as shown in the figure on page 1 of the drawings).  

The drawings are objected to as failing to comply with 37 CFR 1.84(u)(1) because they do not include Fig. labels identifying each separate view (i.e. Fig. 1, Fig. 2, Fig. 3 etc.).  
It is noted that Applicant has used what appears to be Arabic words for numbers in the drawings. Perhaps Applicant has misinterpreted Arabic words for numbers (i.e. wahed, etnen, talata,  . . .) with Arabic numerals (1, 2, 3 . . . ). Figs. and pages of drawings should be numbered using Arabic numerals (1, 2, 3 . . .). 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(1) because the reference characters “must not be used in association with brackets or inverted commas, or enclosed within outlines, e.g., encircled.”

The drawings are objected to as failing to comply with 37 CFR 1.84(o) because the drawings should contain as few words and legends as possible. In this case, the legends are unnecessary as are the boxes framing the separate views. Applicant is encouraged to review the drawings of the cited to references to get a better understanding of what the drawings should look like. 

	Claim Objections
	Note, the claims filed on 8/12/2019 are non-compliant with claim amendment procedure. Thus the original claims (filed on 7/24/2019) are being examined in this correspondence. 

According to § 608.01(m) of the Manual for Patent Examining Procedure (MPEP), each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation, 37 CFR 1.75(i). It is suggested that Applicant review the claims of the references cited in this Office action to get a better understanding of how claims should be written.
The claim is objected to because does not begin with a capital letter and end with a period. 
	In the claim it appears that “medal” should actually be --metal--. 
	Also, it is noted that Applicant has used what appears to be Arabic words for numbers in the claims. Perhaps Applicant has misinterpreted Arabic words for numbers (i.e. wahed, etnen, talata,  . . .) with Arabic numerals (1, 2, 3 . . . ). Claims should be numbered using Arabic numerals (1, 2, 3 . . .). 



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The claim is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In this case, it is not what the invention is or how it works without using excessive speculation by one of ordinary skill in the art. The claim recites “medal panels” and “sliding levers, pad fitting, harness.”  This structure cannot be clearly linked to anything disclosed in the specification and there is only a vague correspondence between the claim terminology and what is shown in the drawings. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The claim is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
While Applicant has recited some elements of structure in the claim (i.e., medal panel, sliding levers, pad fitting, and harness), there is no clear structural relationship between these structural elements. That is, the listing of structure does not give a clear picture of what overall apparatus or device is being claimed. 

Specification
Note, although the drawings are not permissible in this application, for Applicant’s future reference the following should be noted. 
When drawings are present in an application, the specification must include a section entitled BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S): See MPEP § 608.01(f). Applicant is encouraged to review the specifications of the cited references to get a better understanding of what this section should include. 
	
	[AltContent: textbox (Immediately below this paragraph is a discussion of the closest related patent publications or other published documents (known as “prior art”) to Applicant’s invention to the extent that it is understood by the examiner. 
It is the policy of the USPTO to not provide copies of U.S. Patents or U.S. Published Applications. It is strongly recommended that Applicant review any of these documents that may have been applied. The documents can be found using the information identifying them on the attached 892 form. Applicant may retrieve these documents using the search tools found at the USPTO website: https://www.uspto.gov/patents-application-process/search-patents#heading-1.
Many other online search engines also provide patent document search capabilities. )]

The following patent publications appear relevant to the disclosed/claimed subject matter. 
Riera is cited to show an example of a striking pad including a panel 102 having padding and a harness 106. 
Similarly, Henry teaches a striking apparatus 32 attached to a bag with a harness 22,24,26.
Beeman teaches a padded striking panel 20 mounted on a lever 14 and includes a spring 22.
Adams et al. teach a striking panel 19 mounted on a lever 20 wherein the panel 19 is spring-loaded via springs 32 to return the panel 19 to its original position after it is struck (Adams et al., col. 10, lines 67-68 and col. 11, lines 1-9). 
Dignard et al. teach a striking panel 14 mounted on a turning lever 32 wherein the panel 14 is spring loaded by springs 53-54 to return the panel 14 to its original position after it is struck (Dignard et al, col. 3, lines 19-26). 

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A glossary of terms used in this action can be found on the USPTO website at:
http://www.uspto.gov/learning-and-resources/glossary#
In order to become more familiar with what constitutes a proper reply to this Office action, Applicant may view a sample response found at: 
https://www.uspto.gov/sites/default/files/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf

		
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J COLILLA whose telephone number is (571)272-2157.  The examiner can normally be reached Mon.-Fri., 7:15 AM-4:45 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Hodge can be reached at 571-272-2097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	
/DANIEL J COLILLA/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        February 18, 2021